******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        GONZALEZ v. O & G INDUSTRIES, INC.—DISSENT

   EVELEIGH, J., dissenting. I agree with the majority
that the trial court in the present case improperly deter-
mined that ‘‘the plain and unambiguous meaning of the
word ‘paid’ . . . in [General Statutes] § 31-291 is ‘sim-
ply to transfer money.’ ’’ I further agree with the major-
ity that ‘‘the term ‘paid compensation benefits’ in § 31-
291 requires a principal employer to demonstrate that
it bore the cost of all of the workers’ compensation
benefits to an injured employee in order to obtain statu-
tory immunity from civil actions.’’ (Emphasis in origi-
nal.) I disagree with the majority, however, that
‘‘although § 31-291 requires a principal employer to bear
the costs of all of the injured employees’ benefits to be
entitled to immunity, there nevertheless is no genuine
issue of material fact as to whether the [named] defen-
dant [O & G Industries, Inc.]1 bore all of those costs in
this case.’’ (Footnote added.) To the contrary, I would
conclude that the defendant did not meet its burden of
demonstrating that there is no genuine issue of material
fact that it ‘‘bore the cost’’ of all of the workers’ compen-
sation benefits and that, therefore, the trial court
improperly granted summary judgment in favor of the
defendant on the claims brought by the plaintiffs James
L. Thompson II, Carol M. Thompson, and James McVay.2
In the alternative, I would conclude that the matter
should be remanded to the trial court for the parties
to have the opportunity to relitigate and the trial court
to determine, in light of the majority’s clarification of
the term ‘‘paid’’ in § 31-291, whether there is a genuine
issue of material fact as to whether the defendant has
statutory immunity. Therefore, I respectfully dissent.
   I agree with the facts and procedural history as set
forth in the majority opinion. I will provide additional
facts as necessary. I begin my analysis with the standard
of review applicable to a trial court’s decision to grant
a motion for summary judgment. ‘‘Practice Book § 17-
49 provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. A party moving for sum-
mary judgment is held to a strict standard. . . . To
satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . . When documents sub-
mitted in support of a motion for summary judgment
fail to establish that there is no genuine issue of material
fact, the nonmoving party has no obligation to submit
documents establishing the existence of such an issue.
. . . Once the moving party has met its burden, how-
ever, the opposing party must present evidence that
demonstrates the existence of some disputed factual
issue. . . . It is not enough, however, for the opposing
party merely to assert the existence of such a disputed
issue. Mere assertions of fact . . . are insufficient to
establish the existence of a material fact and, therefore,
cannot refute evidence properly presented to the court
under Practice Book § [17-45]. . . . Our review of the
trial court’s decision to grant [a] motion for summary
judgment is plenary.’’ (Citation omitted; internal quota-
tion marks omitted.) Ferri v. Powell-Ferri, 317 Conn.
223, 228, 116 A.3d 297 (2015).
   I disagree with the majority that ‘‘[a]pplying this con-
struction of § 31-291 to the present case’’ there ‘‘is no
genuine issue of material fact as to whether the defen-
dant paid for all of the benefits provided to Thompson
and McVay’’ through the contractor controlled insur-
ance program (CCIP). To the contrary, under the con-
struction of § 31-291 adopted by the majority, I would
conclude that the defendant did not meet its burden of
proving that there is no genuine issue of material fact
that it ‘‘bore the cost of all of the workers’ compensation
benefits . . . .’’ (Emphasis in original.) Instead, I would
conclude that, although the defendant may have demon-
strated that it transferred the funds for the workers’
compensation benefits to the insurers, viewing the evi-
dence in the light most favorable to the nonmoving
party, there is a genuine issue of material fact as to
whether the defendant bore the entire cost of the work-
ers’ compensation benefits. Specifically, a review of the
evidence that the plaintiffs submitted in connection
with their opposition to the motion for summary judg-
ment demonstrates a genuine issue of material fact
regarding whether, under the definition adopted by the
majority in this opinion, the defendant bore the entire
cost of the workers’ compensation benefits.
   Pursuant to the subcontracts in the present case,
each of the defendant’s subcontractors was required
to participate in the CCIP. Through the CCIP, each
subcontractor was issued its own workers’ compensa-
tion policy with its own policy number. The defendant
was not an insured on these policies. These policies
contained an ‘‘Assignment Consent Endorsement,’’ pro-
viding that the term ‘‘[s]ponsor as used in this policy
means [the defendant]’’ and providing that ‘‘[t]his policy
is issued at the direction of [s]ponsor . . . who shall
be solely responsible for payment of [the] premium.’’
The endorsement further provided that ‘‘[t]he [i]nsured
has assigned to [the] [s]ponsor’’ the following rights:
(1) ‘‘[t]he [i]nsured’s right, title and interest to any and
all returns of premiums, dividends, discounts or other
adjustments’’; and (2) ‘‘[t]he [i]nsured’s rights of cancel-
lation as [i]nsured.’’ The defendant was not an insured
on the policies issued to its subcontractors. Although
the policies contained an ‘‘Alternate Employer Endorse-
ment,’’ which provided that the defendant would be
considered an insured if the employee became a tempo-
rary or special employee of the defendant, it is undis-
puted that the plaintiffs never became temporary or
special employees of the defendant. Accordingly, the
defendant was never an insured under the policies at
issue in the present case. Therefore, although the insur-
ance policies themselves demonstrate that the defen-
dant was ‘‘solely responsible for payment of [the]
premium,’’ the fact that the defendant was never named
as an insured on the policy raises a question of fact as
to what entity actually bore the cost of the workers’
compensation benefits provided to Thompson and
McVay.
   The CCIP Insurance Manual (manual) also raises a
question as to which entity bore the cost of the benefits.
First, the manual explains that ‘‘[the defendant] pro-
vides [w]orkers’ [c]ompensation, [g]eneral [l]iability
and [e]xcess [l]iability insurance for all [e]nrolled [p]ar-
ties under the CCIP for [w]ork performed at the [p]roj-
ect [s]ite.’’ The manual, however, then details a
complicated procedure, which it describes as ‘‘the pro-
cedures for bidding and how CCIP insurance amounts
are paid for.’’ The manual further provides that it ‘‘con-
tains several worksheets that can help [subcontractors]
determine [their] insurance costs for [the] project.’’ The
manual explained as follows: ‘‘Rates are due at the
time of [the defendant’s] delivery of this manual. Once
collected, these will be used for the life of the subcon-
tractor’s performance of work on site. [A deductive
change order] will be taken against the contract in the
amount of the [t]otal [v]erified [i]nsurance [c]osts based
upon the subcontractor’s estimated labor and actual
insurance costs. As additional [subcontract] tiers are
identified and verified, or initial insurance costs are
adjusted, an additional deductive change [order] may
be applied. In the event that the actual insurance costs
for all tiers exceed the estimated costs, [the defendant]
may take an additional deductive adjustment to the
subcontract.’’ (Emphasis added.) As the foregoing dem-
onstrates, the procedures for obtaining workers’ com-
pensation insurance ensured that the defendant would
be able to recoup any additional costs that it incurred
to provide workers’ compensation insurance to its sub-
contractors. This language in the manual seems to indi-
cate an arrangement by which the defendant is able to
recover all costs for insurance from the subcontractor
and, therefore, raises a genuine issue of material fact as
to whether the defendant bore the cost for the workers’
compensation insurance, or was able to recover all
costs from its subcontractors.
   The manual also explains that each ‘‘[s]ubcontractor
shall include this CCIP [i]nsurance [a]mount in its
[a]pplication(s) for [p]ayment when and as directed by
[the defendant]. [The defendant] will, when due, on
behalf of the subcontractor, make such payment by
delivering the CCIP [i]nsurance [a]mount (or the por-
tion of the CCIP [i]nsurance [a]mount that was included
in the [a]pplication for [p]ayment) to the relevant
[w]orkers’ [c]ompensation and [g]eneral [l]iability
insurance companies. [The defendant] will deliver the
balance of the [a]pplication for [p]ayment due for
[w]ork completed to the subcontractor.’’ (Emphasis
added.) This language from the manual seems to imply
a relationship whereby the defendant acts as the con-
duit for the money of the subcontractor, but does not
bear any cost for workers’ compensation insurance
itself.
   At his deposition, Daniel Cretella, the defendant’s
financial analyst, testified as follows regarding this por-
tion of the manual in response to questions from the
plaintiffs’ counsel:
  ‘‘Q. Okay. And if you look at [the] Monthly Payments
[section of the manual], it says [that the] subcontractor
shall include the CCIP amount in its application for
payment when and as directed by [the defendant]. [The
defendant] will, when due, on behalf of the subcontrac-
tor make such payment by delivering the CCIP insur-
ance amount to the relevant workers’ compensation
and general liability insurance company. That was the
practice, correct?
  ‘‘A. That’s not accurate. . . .
   ‘‘Q. That’s not accurate? Okay. Now, this identifies
the process where a payment would be made by [the
defendant] on behalf of the contractor and then a deduc-
tive change order would be applied to the bid to account
for the workers’ compensation costs, correct? . . .
  ‘‘A. That is not correct. . . .
   ‘‘Q. Okay. That’s what it says [in the manual] though,
right? . . .
  ‘‘A. What you just read is what it says.
  ‘‘Q. Well, the concept is as I described, no? . . .
  ‘‘A. No, that’s not true.
  ‘‘Q. Okay. So [this section of the manual is] inac-
curate?
  ‘‘A. I would say that that section is inaccurate.’’ (Inter-
nal quotation marks omitted.)3
   The fact that Cretella testified that the defendant’s
practice was not consistent with the process described
in the manual is significant. The manual describes the
defendant as making payments on behalf of the subcon-
tractors and details how the defendant’s subcontractors
can determine their insurance costs for the project.
Though other aspects of the manual had been altered
during the formation process, Cretella admitted that
the defendant never asked for this ‘‘inaccurate’’ section
to be changed. In my view, this conflict between the
language of the manual and Cretella’s deposition testi-
mony, in and of itself, creates a material question of fact
as to which parties, the defendant or its subcontractors,
bore the cost of the workers’ compensation insurance
in the present case.
   As this court has explained, when ‘‘there is room for
a reasonable difference of opinion among fair-minded
jurors,’’ summary judgment is inappropriate. (Internal
quotation marks omitted.) Labbe v. Pension Commis-
sion, 239 Conn. 168, 192, 682 A.2d 490 (1996). The fact
that Cretella testified that these portions of the manual
were inaccurate establishes a genuine issue of material
fact. See Hurley v. Heart Physicians, P.C., 278 Conn.
305, 321, 898 A.2d 777 (2006) (‘‘[w]e agree with the
plaintiffs that they provided a sufficient evidentiary
foundation to demonstrate the existence of a genuine
issue of material fact—as to whether [the defendant’s
representative] behaved in a manner in derogation of
the [a] technical manual—sufficient to have precluded
the trial court from [granting summary judgment]’’). In
the present case, the plaintiffs, through the deposition
testimony of Cretella, have presented a sufficient evi-
dentiary basis to demonstrate the existence of a genuine
issue of material fact as to whether the defendant acted
as a conduit for premium payments on behalf of the
subcontractors and, therefore, did not bear the entire
cost of the workers’ compensation benefits.
  An examination of the contractual documents for the
subcontractor that employed Thompson, United Anco
Services, Inc. (United Anco), also raises a genuine issue
of material fact. Pursuant to the procedures detailed in
the manual, when United Anco submitted its bid to the
defendant, it submitted a standard form to the defen-
dant’s insurance broker. On this form, United Anco
estimated its total insurance premium to be $63,525.16.
Pursuant to the manual, United Anco added a profit
charge to the total insurance premium, making the total
insurance cost $69,877.68. Throughout the course of
the project, the defendant deducted a total insurance
premium cost of $1,156,604.04 from United Anco’s sub-
contract. Of this amount, 10 percent was a profit that
United Anco had added on to its insurance cost. The
deductions for insurance premium costs had no relation
to the actual cost born by the defendant from imple-
menting the CCIP. In fact, the CCIP was intended to
be a profit center for the defendant.4
  Indeed, the following colloquy between the plaintiffs’
counsel and Cretella explains the process:
  ‘‘Q. Okay. So there’s a bid package which includes
insurance. You then take out the CCIP cost from the
bid package and a profit amount that would be attribut-
able to the insurance and that is the net amount that
the contractor is paid. Is that a fair statement?
  ‘‘A. No.
  ‘‘Q. Okay. And why is that incorrect?
  ‘‘A. Because it’s got nothing to do with the cost of
the CCIP, it’s got to do with the particular subcontrac-
tor’s cost to purchase insurance had they been purchas-
ing insurance. It’s their rates based on their declaration
pages at their lost history. It’s what they would have
paid, what they included in their contract in that bid
amount that you put that if they were the ones that
were going to purchase that insurance. . . .
  ‘‘Q. Well . . . there’s an amount—at least initially
the process would be that you submit the form to [the
defendant’s insurance broker] and then they come back
with a letter verifying the amount for the particular
contractor . . . right?
  ‘‘A. That’s correct.
   ‘‘Q. Okay. And then . . . that amount . . . is sub-
tracted off of the gross bid amount to show what I
would call a net bid amount minus insurance, correct?
  ‘‘A. That’s correct.
   ‘‘Q. Okay. And then the contract is run through, the
particular contractor finishes his work and then there’s
a final calculation that’s made by [the defendant’s insur-
ance broker] as to what the actual insurance amount
or premium amount attributable to that subcontractor
would be, correct? . . .
   ‘‘A. The subcontractor would have paid, if they were
still contractually obliged to buy insurance whether it
be—they would have had to pay, based on the payroll
expended, is how insurance is calculated.’’
   The facts that were before the trial court raised the
issue of whether, through this deductive change order
system, the defendant merely relieved the subcontrac-
tors from having to procure the workers’ compensation
insurance coverage but not from having to pay for it,
as statutorily required.5 The fact that, following the
implementation of the CCIP, the defendant decided to
implement the aforementioned deductive change order
system rather than reinstitute the subcontractor con-
tracts and simply bill the subcontractors for their work
raises questions of fact as to who actually shouldered
the financial burden of the workers’ compensation ben-
efits. If the legislature intended for the principal
employer to merely be responsible for procuring the
insurance, it would have said so. I do not believe that
the statutory language or the legislative history support
an understanding of § 31-291 that would grant immunity
to general contractors, where the subcontractors reim-
burse the general contractor for the premium costs or
the general contractor is making a profit off of the
subcontractors by implementing a CCIP whereby it
deducts the subcontractors’ projected insurance costs,
which include a profit margin. The deposition testimony
of Cretella supports the proposition that the defendant
saved approximately $868,000 by taking the insurance
credits from the subcontractors and administering the
insurance program itself.6 Certainly, under the construc-
tion of § 31-291 adopted by the majority, there is a
genuine issue of material fact as to whether the defen-
dant funded the workers’ compensation benefits, either
partially or in full, largely from the insurance credits.
   In accordance with the new definition of ‘‘paid’’
adopted by the majority, I would conclude that the
employer must provide the workers’ compensation ben-
efits to the subcontractors for free. Indeed, as the major-
ity concludes, the employer must bear the entire cost
of the workers’ compensation benefits. In my view,
another genuine issue of material fact exists because
the evidence demonstrates that the defendant does not
represent that it provided these benefits to the employer
for free. Indeed, Cretella admitted at his deposition
that the defendant did not provide the CCIP to the
subcontractors for free.7 At oral argument before this
court, in response to a question of whether the defen-
dant provided the insurance for free, the defendant’s
attorney initially responded by stating that ‘‘the word
free is a very tricky thing.’’8 I would conclude that,
unless the workers’ compensation benefits were pro-
vided to the subcontractor for free, a genuine issue of
material fact exists regarding what entity or entities
bore the cost of the workers’ compensation benefits in
the present case.
   Furthermore, the trial court recognized the import
of the evidence submitted by the plaintiffs, finding as
follows: ‘‘The plaintiffs also argue that in reality the
subcontractors actually ‘paid’ the insurance policy
under the CCIP . . . with [the defendant] acting as an
intermediary. The plaintiffs explain that when the sub-
contractors originally submitted their bids, they
included as a line item the cost of purchasing workers’
compensation insurance for the project. Later, when
the subcontractors enrolled in the CCIP, [the defendant]
deducted from the subcontractor’s contract price the
line item cost used in the bid for estimating the cost
of procuring insurance. The plaintiffs cite this ‘deduct
change order for insurance premium’ process as proof
that the intent of the CCIP was to have the subcontrac-
tors, not [the defendant], pay for the workers’ compen-
sation insurance. In essence, the plaintiffs argue that
[the defendant] wrote checks and authorized wire trans-
fers merely as a conduit for subcontractor money. The
plaintiffs also offer evidence that the CCIP . . .
allowed [the defendant] to charge a general contractor’s
mark-up on the CCIP premiums, thereby allegedly prof-
iting on the transactions. Finally, plaintiffs point to lan-
guage in [the manual] stating that ‘premium payments
are made on behalf of the subcontractor.’ On the basis
of these proofs, the plaintiffs suggest that the defendant
. . . has failed to establish as undisputed fact that it
‘paid’ workers’ compensation benefits within the mean-
ing of § 31-291.
   ‘‘The court disagrees. In order for these facts to be
material to the application of § 31-291, the court would
need to interpret and apply ‘paid’ in a fashion well apart
from its plain and ordinary meaning. Under the ordinary
meaning of ‘paid,’ the person who tenders or transfers
money to another in exchange for property or a service,
or in satisfaction of an obligation, is deemed to the
person that has ‘paid’ the debt or ‘paid’ for that which
is received in exchange. The common usage of the word
‘paid’ does not contemplate an accounting of debits and
credits and an economic analysis as to which party has
in fact incurred a permanent change in [its] financial
position as a result of a transaction.’’
   The majority rejects, however, the narrow interpreta-
tion of the term ‘‘paid’’ and concludes that it does
require ‘‘a principal employer to demonstrate that it
bore the cost of all of the workers’ compensation bene-
fits to an injured employee in order to obtain statutory
immunity . . . .’’ (Emphasis omitted.) As a result, the
evidence that the plaintiffs presented to refute the
motion for summary judgment does demonstrate that
there is a genuine issue of material fact under the major-
ity’s definition of ‘‘paid’’ for purposes of § 31-291.
Accordingly, I would conclude that the judgment of the
trial court should be reversed and the matter should
be remanded to that court with direction to deny the
defendant’s motion for summary judgment.
   I would conclude that, because the trial court applied
a narrow definition of the term ‘‘paid’’ as applied to
§ 31-291, it never reached the question of whether the
defendant actually bore the financial burden of provid-
ing workers’ compensation benefits to Thompson and
McVay. Thus, in the alternative, I would conclude that
at the very least this court should remand the matter
to the trial court for reconsideration of the defendant’s
motion for summary judgment in light of this court’s
decision. See McDermott v. State, 316 Conn. 601, 611,
113 A.3d 419 (2015) (concluding that because trial court
applied wrong legal standard to facts, it was ‘‘necessary
to remand the case to the trial court for a new trial to
allow the parties to present their cases with the correct
legal standard in mind and to allow the trial court to
evaluate the facts in light of this correct legal
standard’’).
      Accordingly, I respectfully dissent.
  1
     I note that, although there are other defendants in the present case, they
are not involved in this appeal. See footnote 3 of the majority opinion. For
the sake of simplicity, I refer to O & G Industries, Inc., as the defendant.
   2
     For the sake of consistency with the majority opinion, I refer to James
L. Thompson II, Carol M. Thompson, and James McVay collectively as the
plaintiffs and to James L. Thompson II by his surname. See footnote 2 of
the majority opinion.
   3
     This additional colloquy occurred between Cretella and the plaintiffs’
counsel regarding the manual:
   ‘‘Q. Okay. In the subcontractor bid section, do you see that? . . .
   ‘‘A. Yes.
   ‘‘Q. Okay. The second sentence says, ‘the section . . . identify[s] subcon-
tractor insurance costs describe[s] the procedure for bidding and how [the]
CCIP insurance amounts are paid for.’ Do you see that?
   ‘‘A. I see it.
   ‘‘Q. By whom? Paid for by the subcontractor, the contractor, or [the
defendant]? . . . Or somebody else? What is your interpretation of that
sentence? So let me ask you . . . would [that] sentence say, the section
. . . identifying subcontractor insurance costs describe[s] the procedures
for bidding and how [the] CCIP insurance amounts are paid for by the
contractor or [the defendant]? . . .
   ‘‘A. The way I would interpret that, because it starts off saying, ‘the section
. . . identifying subcontractor insurances costs’ . . . is the procedure by
which we are identifying the scope or that piece of the contract that would
be the subcontractor’s responsibility to purchase insurance. So the cost that
they would be paying for insurance if it was left in their contract.
   ‘‘Q. Okay. Paid for by the contractor?
   ‘‘A. The subcontractor, I think is a more accurate, you know, statement
there. If the subcontractor was purchasing insurance. Again, that cost that’s
part of their contract.
   ‘‘Q. Okay. So just so I’m clear on this, it’s paid for by the subcontractor,
meaning a contractor on the job other than [the defendant]? . . . Is that
fair to say?
   ‘‘A. I’m saying, again, my interpretation only is that this section . . .
‘identifying subcontractor insurances costs’ . . . [i]s referring to specifi-
cally the cost that was included in the bid in . . . each individual subcon-
tractor’s contract for carrying insurance.
   ‘‘Q. Right. So my question again is [whether] that sentence mean[s] paid
for by the subcontractor meaning an entity other than [the defendant]? . . .
   ‘‘A. Prior to us relieving them of their obligation, yes. . . .
   ‘‘Q. Let me ask it this way, that sentence is directed to the subcontractor,
correct? . . .
   ‘‘A. This is the subcontractor bid section.
   ‘‘Q. Okay. So it’s directed to the subcontractor, right?
   ‘‘A. Okay.
   ‘‘Q. Is that a yes?
   ‘‘A. Yes.
   ‘‘Q. Okay. And then it says . . . ‘[this manual] contains several worksheets
that can help you determine your subcontractor insurance costs for the
project.’ Do you see that?
   ‘‘A. I see it.
   ‘‘Q. And is the insurance cost for the project [that would be labeled on
forms] as the total initial insurance cost? Is that what they are referring
to? . . .
   ‘‘A. Yeah. . . . This is to help identify the insurance costs that the subcon-
tractor had in their subcontract, that they carried in . . . had they had to
provide the insurance.’’
   4
     The following colloquy occurred during questioning by the plaintiffs’
counsel at Cretella’s deposition regarding the underlying purpose of the
CCIP:
   ‘‘Q. Well, the concept was going into it that you would save that
money, correct?
   ‘‘A. That’s the concept.
   ‘‘Q. Okay. Is that the only place that you would have sort of a profit center
on a CCIP, would be you would be able to save paying the contractor the
profit margin that they would add on top of the insurance? . . .
   ‘‘A. No. . . .
   ‘‘Q. Okay. Where are other profit centers?
   ‘‘A. Well, it is economies of scale. . . . So if you have 100 folks going to
100 different brokers and 100 different insurance companies, you are going
to have commissions and things that are paid along the way. Whereas if
you aggregate and then purchase that centrally, [there is] a savings. It’s
economies of scale.’’
   5
     At oral argument on the defendant’s motion for summary judgment, the
trial court stated as follows: ‘‘I’d parse this into two things. There’s the
obligation to procure and provide the insurance . . . and the obligation to
pay for it. What I see is [the defendant] relieving [its subcontractors] of the
obligation to procure and provide the insurance, but not relieving them of
the obligation to pay for it.’’
   6
     At Cretella’s deposition, the following exchange occurred during ques-
tioning by the plaintiffs’ counsel:
   ‘‘Q. . . . I want to know a little bit about . . . the overhead and profit
on the insurance premium. Okay? So hypothetically, if you don’t have a
CCIP it’s assumed that there’s a profit assigned to the amount that the
contractor pays for insurance? . . .
   ‘‘A. Yes. . . .
   ‘‘Q. Normally, the contractor would recover that profit amount from the
general contractor as part of the bid price—
   ‘‘A. Yes.
   ‘‘Q. —or include it in the bid price?
   ‘‘A. Right. So . . . for instance, this $3 million United Anco bid here is
based on whatever estimate of hours they had for payroll.
   ‘‘Q. Right. Understood.
   ‘‘A. And then any cost that they would have included in their bid, overhead,
profit, insurance, all that other stuff . . . that’s associated with that bid
amount. As I understand it, when they are doing bids you kind of work
down to the bottom line and you add a profit and overhead amount that
goes on everything that is above the line which would be payroll, insurance,
all that stuff. . . . So yes, the insurance does have profit and overhead
associated with it.
   ‘‘Q. Some of them are 10 percent, some of them are 15 percent, how is
that determined?
   ‘‘A. The 15 percent was the standard rate that was put on the forms. You
had some subcontractors, I believe, that came back and said [they] don’t
carry 15 percent on this, [they] carry something less. And that was the
negotiation that took place. . . .
   ‘‘Q. Okay. So someone claimed that they took a 15 percent profit on top
of the insurance and some of them would claim they took a 10 percent
profit on top of the insurance and, ultimately, [the defendant] would decide
with each contractor whether they were going to get a 10 percent or 15
percent allocation?
   ‘‘A. That’s correct.’’
   The colloquy between Cretella and the plaintiffs’ counsel continues:
   ‘‘Q. Okay. Is there any material in front of you where you would be able
to determine what that 10 or 15 percent profit line would be aggregated for
the whole CCIP? . . .
   ‘‘A. No.
   ‘‘Q. Okay. Because you gave me sort of a spreadsheet that showed a delta
like $300,000. Did you prepare that?
   ‘‘A. I did.
   ‘‘Q. Okay. And what does that number mean?
   ‘‘A. . . . [W]ithin that would be . . . the total of the insurance cost that
would have been for the [subcontractor] plus their overhead and profit if
any aggregated. . . .
   ‘‘Q. Okay. So is there a way that we could back from that number into
what the overhead and profit would be? . . . Is there a way you could
estimate that?
   ‘‘A. Sure.
                                        ***
   ‘‘Q. Can you do that calculation . . . sort of on an estimated basis?
   ‘‘A. Again, this is a total assumption. So if we go with 12 percent as an
average and you divided that by 1.12, you’ll get a number that gives you
the base, if you will, or the insurance cost of [approximately $7,300,000].
And I’ve got a delta, which would be the overhead and profit line. Again,
all assumptions of $868,000, we’ll call it.
   ‘‘Q. Okay. So you are giving me sort of a ballpark which would be
assuming that some of the contractors had a 10 percent, some had 15
percent, maybe some had 13 percent, we are just using that as an example?
   ‘‘A. That’s correct.’’ (Emphasis added.)
   7
     The following colloquy occurred at Cretella’s deposition during ques-
tioning by the plaintiffs’ counsel:
   ‘‘Q. . . . So is it your position you gave them this insurance for free? . . .
   ‘‘A. It’s an interesting way to put it. It’s a more effective way . . . to
purchase insurance, if you will. . . .
   ‘‘Q. Just answer my question. Did you give them all this insurance for
free? . . . Is that your contention?
   ‘‘A. Did we give it to them for free? We didn’t give them anything, so no.
We were providing the insurance. . . .
   ‘‘Q. . . . It’s your contention that there was no consideration paid at
all by United Anco or [the defendant’s other subcontractors] for workers’
compensation insurance within the CCIP?
   ‘‘A. That is correct.’’
   8
     Specifically, when asked during oral argument whether the defendant
‘‘provided the insurance for free’’ counsel for the defendant gave the follow-
ing response: ‘‘The word free is a very tricky thing. They incurred a lot of—
they paid a lot of money and there’s a trade-off when you bring a subcontrac-
tor on there’s certain incentives in either direction. If you use the word free
in the context of the subcontractor did not have to pay a dime for it, then
yes, that’s the word to use if that’s the word you’re comfortable with, I will
be as well . . . .’’